 476DECISIONSOF NATIONALLABOR RELATIONS BOARDNassauGlassCorporation and GlassWarehouseWorkers and Paint Handlers Union,Local 206, In-ternationalBrotherhood of Painters and AlliedTrades,AFL-CIO. Cases 29-CA-2348 and 29-CA-2484October 3, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn June 19, 1972, Administrative Law Judge'George J. Bott issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled a brief in support of the Decision of the Adminis-trative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record 2 and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Orderof the Administrative Law Judge and hereby orders thatthe Respondent, Nassau Glass Corporation, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order.the Union, in Case 29-CA-2348, the General Counsel of theNational LaborRelations Board issued a complaint onApril 30, 1971, alleging that Respondent had violated Sec-tion 8(a)(1) and (3) of the National Labor Relations Act, asamended, herein called the Act. On November 29, 1971, onthe basis of additional charges filed by the UnionagainstRespondent on August 9, 1971, in Case 29-CA-2484, theGeneral Counsel issued a second complaint alleging thatRespondent had violated Section 8(a)(1) and (5) of the Actby refusing to bargain with the Union on various dates inJuly and August 1971.On March 22, 1972, General Counselamended this complaint to alleged various dates in Feb-ruary and March 1972 as further dates of bad-faithbargain-ing by Respondent.Respondent filed answers denying the allegations of,violations of the Act, and, the cases having been consolidat-ed, the matter was heard before me in Brooklyn, New York,on March 22 and 23, 1972. Subsequent to the hearing, Gen-eral Counsel and Respondent filed briefs which have beencarefully considered.Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACTIJURISDICTIONRespondent is engaged in Hempstead, New York, in pro-viding glass installation and related services. During theyear pnor to the issuance of the complaint, Respondentpurchased and had delivered to its place of business, mate-rials valued in excess of $450,000, of which materials valuedin excess of $50,000 were transported to it directly fromStates other than the State of New York. I find that Respon-dent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICES1The title of "Trial Examiner"was changed to "Administrative LawJudge" effective August 19, 1972.2 Respondent's request for oral argument is denied as,in our opinion, therecord,exceptions,and briefs adequately present the issues and positions ofthe parties.3We agree that the Respondent's conduct at the March9, 1972,meetingviolated Sec.8(aX5) and(1).We cannot,however,agree with the finding thatthe Respondent failed to bargain in good faith on February 10 and 23, sincethe record indicates that the parties reached substantive agreement on manycontract terms at those meetings,and continued to bargain about the remain-ing terms.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT, Trial Examiner: Upon a charge of unfairlaborpracticesfiledagainstNassauGlass Corporation,herein called Respondentor Company, on April 9, 1971, byA. Violations of Section 8(a)(1) and (3) of the ActOn June 23, 1970, the Union lost a Board election heldamong Respondent's employees, but the Regional Directorof the Board set it aside on March 10, 1971, because ofcompany interference with the election and scheduled an-other vote for April 7, 197 1.1 The results of this election werefive votes for the Union, one vote against, and five chal-1On September22, 1970,the Regional Director issued a complaint againstRespondent based on chargesfiled bythe Union in Case 29-CA-2050, andhe consolidated the case for trial with the hearing on the Union's objectionsto the election.Afterthe hearing,Respondent was found to have violatedSec. 8(a)(1) and(3) of the Actby threatening employees, coercively interro-gating them,promising benefitsto them if theyrefused to support the Union,and bydiscrnninatonly terminating three of them on the day after the elec-tionNoexceptions were filed to the Trial Examiner'sDecision, and onMarch 1,1971, the Board issued an Order adopting it as its own. TheRegional Director then set the first election aside on the basis of the findingsof the Trial Examiner199 NLRB No. 76 ' NASSAU GLASS CORPORATION477lenged ballots determinative of the outcome. Immediatelyprior and subsequent to the second election, Respondentengaged in certain acts of interference, restraint, and coer-cion and discrimination against employees as follows:2Shortly before the election on April 7, 1971, NormanGold, Respondent's president, illegally promised employeeHeard a benefit in violation of Section 8(a)(1) of the Act bytelling the employee that he would be taken care of if theUnion lost the election.Heard acted as the Union's observer at the election.After the ballots were counted one of Gold's sons used aracial epithet in addressing Heard, and voices then wereraised.Norman Gold overheard the exchange and impul-sively discharged Heard. Although Heard's employmentnever was really terminated, I find that Gold's reaction wasa reprisalagainstHeard because of his union activities inviolation ofSection 8(a)(1) of the Act.On April 7, Respondent violated Section 8(a)(1) and (3)of the Act when Gold, after telling Heard he was fired,returned to him and assigned him to installing a screen, atask he had never performed before, saying to him, "Youwant the union, do the screen." On the same day Goldordered an employee to load a large piece of glass on atruck, a task which could not be safely performed by oneperson.This assignment, like Heard's,was in retaliationbecause of the employee's union activities and sympathies .3Up until the time of the Board election on April 7, thenormal workday was 8 a.m. to 4 p.m., with a half hour forlunch,Monday through Friday, and 5 hours on Saturdayfrom 8 a.m. to 1 p.m. The Saturday hours were overtime attime and one-half, and the men also received a half hourovertime Monday through Friday. After the election butbefore the close of the day Gold assembled all employeesand announced the discontinuance of overtime as of thefollowing day. The new work schedule would be 8 a.m. to4:30, Monday through Friday, with an hour for lunch. Goldnamed Heard, "Steve," "Michael," Linder, and Kirk Learyas the employees who would have a full hour for lunch. Headded that his sons would continue to work the same hoursas before. Heard testified without contradiction that whenGold announced the change in hours and the abolition ofovertime, he said, "You guys want a union, we do things by thebook.... " On April 8, Linder and Austin arrived for workabout 7:45 a.m., but Gold, contrary to past practice, requiredthem to wait outside until 8 a.m. When employees Heard andLeary arrived they also waited outside the plant because ofGold's instruction, but they observed employee Juliano, anauto glazier, inside working.Respondent does not suggest any business justificationfor changing hours and cutting out overtime, and I find thatitwas a clear violation of Section 8(a)(3) and (1) of the Act.42 Findings based on the credited testimony of employees Heard and Lin-der.7 This employee,called"Michael" by Heard, did not testify.It is clear thathe is Michael Austin,a driver who voted in the election.Heard's testimonythat Gold commented when he assigned Austin the work, "Okay, you wantunion pay,take this piece of glass and put it on the truck,"is undenied.4 From April 8 until 29,when the previous working hours were restoredon advice of counsel after unfair labor practice charges were filed,employeesHeard,Linder,Leary,Dunne, and Austin worked according to the newPrior to the election, the Company furnished freeuniforms and tools to employees. On April 8, Gold an-nounced that the practice of supplyingfree uniforms wasdiscontinued. On the following day, he announced that theemployees would have to purchase their own tools. Therewas not business justification for such conduct and Respon-dent violated Section 8(a)(1) and (3) of the Act by engagingin it.On April 8, Gold told the employees that the Companywas going to keep a timecard on each employee recordingwhat he did and how long it took him to do it. On the sameday, the Company posted a notice stating that employeeswould be automatically discharged if they failedto fill outa timecard. Respondent offered no explanation for thesechanges in conditions of employment, and I find that theywere motivated by Respondent's union animus and wereadditional reprisals against employees because they had en-gaged in union activities. By such conduct, Respondentviolated Section 8(a)(1) and (3) of the Act.On April 8, Gold again directed Heard to work on ascreen, but Heard explained that it made no sense for himto attempt this again because he had tried to perform thetasks the night before, but was unable to do it. Gold toldSupervisor Lockrey to make a written note that Heard hadadmitted that he could not do the work, and he then statedthat the employees wanted "union pay," but could not dothe work. On the same day, Gold questioned employee Aus-tin about whether his driver's license permitted him to drivea truck.When Austin tried to explain that it did, Goldordered him to drive a truck. When Austin tried to explainthat it did, Gold ordered him to shut up and warned himthat he "would throw his ass out" for insubordination. I findthat Gold's conduct in these instances, taken in the light ofthe timing, his other illegal acts, and his union animus areother instances of reprisals against the employees because oftheir union activities in violation of Section 8(a)(1) of theAct.On April 9, 1971, the Union filed unfair labor practicecharges against Respondent which included an allegationthat Respondent had threatened employees with dischargeif they supported the Union. On or about April 19, Goldasked Heard if he recalled his saying at any time that he wasgoing to lay anybody off. Heard said he couldnot remem-ber, and then Gold went from employee to employee askingthe same question. On April 13, 1971, employee Linder gavean affidavit to a Board agent. On April 19, Gold accusedLinder of signing "some kind of paper against him." Re-spondent has offered no explanation for Gold's questioningof employees about the Union's charges, and I find that, inthe context of this case, that such interrogation was coerciveand an additional violation of Section 8(a)(1) of the Act. Ialso find, however, that the evidence of what Gold said toemployees about a possible layoff is too unclear to supportthe allegation in the complaint that he threatened employ-ees with layoffs because of their union activities.schedule,while Juliano,Gold'sthree sons,and Lockery and Couloncontin-ued to work as before.Lockery and Coulon votedin the election,but theirballots were challengedby the Unionon the ground thattheywere supervi-sors. 478DECISIONSOF NATIONAL LABOR RELATIONS BOARDB. Alleged Violations of Section 8(a)(5) of the ActThe Evidence and Some Findings1.July 13 and August 4, 1971, MeetingsAs indicated earlier, there were five challenged ballots inthe April 7 election which were determinative of the result.The Regional Director thereafter found that the challengesto the ballots of Norman Gold's three sons should be sus-tained on the ground of their close relationship to the princi-pal stockholder in the Company. This decision made itunnecessary to pass on the challenges of Lockery and Coul-on, and the final count was accordingly five valid votes infavor of the Union, one against, with two unresolved chal-lenges.On June 24, 1971, the Regional Director certified theUnion as the exclusive collective-bargaining representativeof employees in the appropriate unit, and at all times sincethen the Union has been the exclusive representative of all theemployees in that unit for purposes of collective bargaining.5On July 13, 1971, Union President Weiss andBusinessRepresentative Quinn met with President Norman Goldand Herz, the Company's attorney, in a meeting lastingapproximately 1 hour. The parties reviewed the Union'sproposed contract and agreed on such matters as sick leave,vacations, work jurisdiction, and grievance procedure.Wages were also discussed at this meeting, and Goldstated, according to Quinn's uncontradicted testimony, thathe "could live with" the Union's scale for mechanics, al-though he raised a problem about learners and helpers.Quinn told Gold that he was aware that the Company wasteaching employees to become mechanics and assured himthat they could agree on a special rate for learners.The parties discussed the Union's proposal for a union-security clause with the usual requirement for membershipin the Union after 30 days, but no agreement was reachedon this issue, and General Counsel contends thatRespondent's conduct in that area is indicative of bad-faithbargaining. Attorney Herz admitted in his testimony that heannounced at the outset of the July 13 meeting that theCompany wanted an open shop, but he also stated thatWeiss insisted that all persons who voted in the electionwould have to join the Union. When Herz tried to discussGold's sons, who had voted under challenge, but who hadbeen ruled out of the unit by the Regional Director, Weissrefused to discuss the matter, according to Herz. He agreed,however, that Weiss told him that when they saw how at-tractive the benefits provided in the Union's pension andwelfare plans were, the sons would be glad to join the Un-ion, and that it was then agreed that Weiss would send abooklet describing the plans to the Company for study.Weiss' and Quinn's versions of the Respondent's standon union security at the first meeting portray Respondentas more adamant than Herz suggested. Although Weiss con-SThe appropriate unit is all glasscutters, glass installers, window repairmen,door, mirror, and screen hangers, painters, drivers, helpers, maintenance em-ployees, and shipping and receiving employees of Respondent, excluding alloffice clerical employees, professional employees, guards, and supervisors asdefined in the Act Respondent admits the facts as found above with respect tothe appropriate unit and the Union's representative statusceded that he demanded that every employee who voted inthe election must join the Union, he added that the Compa-ny insisted that since an open shopwas a "must,"there wasno point in discussing anything else until the Union agreedto that term. Weiss said he could not accept such a condi-tion, and he suggested that other matters be discussed.According to Quinn, Gold's insistence on an open shopwas "emphatic," but he argued that union security was"fundamental."The parties met again on August 4, 1971, but the ses-sion broke up in about 5 minutes. Weiss testified that Herztold him at the very outset of the meeting that nothingwould be discussed until the Union agreed to an open shop.He amplified this statement somewhat by also stating thatthere were two items the Company wanted agreement on;namely, an open shop and "who should belong to the unionand who should not." He testified that he then asked Goldand Herz if they wanted to talk about anything else, andwhen they indicated that they did not he and Quinn left themeeting.On cross-examination,Weiss recalled that Herz andGold had attempted to get a clarification of the status ofGold's three sons under a union-security agreement, and heconceded that he refused to discuss that problem and de-manded that anyone who had voted in the election, includ-ing thesons,be covered by the union-security clause.Although Weiss continued to maintain that Herz openedthe meeting by demanding agreement on an open shop andon the identity of those employees who would be requiredto join the Union if there should be some form of unionsecurity agreed upon,6 he also very frankly stated that hetold Herz that he would not agree to any contract that "didnot have a union security clause in it," refused to discuss thequestion, and "walked out of the office" on that issue only.Herz testified essentially to the same effect as Weiss.He added, however, that Gold's sons advised him before themeeting that they did not want to join the Union and pre-ferred to remain covered by the Company's own insuranceplan. He demanded an open shop at the beginning of themeeting, but he said Weiss refused to discuss it and insistedthat all employees join the Union. He triedto suggest acompromise, he said, but both Gold and Weiss became veryemotional and loud. He and Quinn tried to calm the two,but the meeting dissolved with Weiss threatening to filecharges with the Board.Herz said that Weiss used the word "nonnegotiable" indescribing the Union's position on union security, but ac-cording to Quinn that was the word Herz used on August4 to explain Gold's feelings about an open shop. Quinn alsotestified that Herz said there was no sense talking about thequestion in view of Gold's strong feelings in the matter.Although Gold became very excited, Quinn said that he6 An "adamant"demand for an open shop while at the same time insistingon clarification of union membership requirements if there were agreementon union securityseem somewhatcontradictory,but this is the way Weissand Quinn describedthe problem which caused the August meeting to col-lapseIt ispossible thatthe parties were not making precise distinctionsbetween inclusionin the unit and membership in theUnion,but, in any case,it is clear thatWeisswas insisting at this time that all employees who hadvoted in theelection,whethertheyhad been challenged or not, must becovered by a union-security clause NASSAU GLASS CORPORATION479tried to move the discussion away from union security toother topics,noting that the parties had already agreed onquite a few matters,but he said Gold very excitedly said hehad not agreed to anything and then,after telling his attor-ney that he had warned him that there"was no sense talk-ing," got up and left.2. The meetings on February 10 and 23 andMarch 9, 1972On August 9, 1971, the Union filed a charge with theBoard complaining that the Company had refused to bar-gain at the collective-bargaining session on August 4. OnOctober 29,1971, the Regional Director issued a complainton the Union's charges and the complaint was amended atthe hearing to allege that Respondent negotiated in badfaith with the Union on the additional dates set out above.After the refusal-to-bargain complaint issued,the at-torneys for the parties arranged a meeting for February 10,1972. Quinn and Union Attorney Ashe met on that datewith Herz and Gold in a meeting lasting about 1-1/2 to 2hours.Quinn testified that at the beginning of the meetingafter Herz had asked for time to review the draft agreementused in their earlier negotiations,he advised him that theUnion had negotiated a new industry agreement in themeantime and that negotiations would have to include thechanges in wages and working conditions reflected in thenew contract.As soon as Herz had finished reading the proposedagreement he advised the Union that its wage and union-security proposals were objectional.Quinn testified that hereplied that as far as wages were concerned he was confi-dent that agreement could be reached because Gold hadsaid earlier that wages were no problem,and it appearedthat the parties were not too far apart on that issue in anyevent.With respect to union security,Quinn noted theCompany's objection,but argued that the Union neededsuch a provision and urged discussion of it.At some point,Herz admittedly suggested that employ-ees be required to join the Union within 90 days rather thanthe customary 30. Quinn testified that he first said that hewould have to consult Weiss, his superior,about it, butwhen Ashe commented that he was sure that the Unionwould go along with the suggestion,he told Herz that hewould "stick his neck out"and accept the 90-day provision.Gold was present during this discussion,but did not objectto Herz' offer or comment on Quinn's acceptance, Quinnsaid.During the February 10 meeting,Gold noted that theCompany paid for a private hospitalization plan and want-ed to know exactly how much the Union's wage and fringebenefit proposals would cost so that he could have a com-parison made.Herz then computed the Union's economicpackage,consisting of wages and welfare,pension,and an-nuity contributions at $5.89 per hour per mechanic. Quinntestifiedwithout contradiction that,after he agreed thatHerz' calculations were approximately correct,Gold stated,"That number doesn't scare me,I can live with that."Quinn said that the various cost items,such as wages,pensions,welfare,and other fringe benefits,as well as an-nual increases in those areas during the life of the agree-ment,were broken down on February 10 for Gold's benefitand that he felt there was agreement on these matters andon union security during the meeting.He also testified with-out contradiction that the parties agreed to additional sickleave and vacation privileges as contained in the new indus-try contract.According to Quinn,since the parties "seemedto be prettymuch in agreement,"he suggested that theymeet "as soon as possible to consummate signing of theagreement."Quinn met with Herz and Gold againon February 23.Attorney Asheand Union President Weiss were not present.According to Quinn, the parties"again went over the con-tract stepby step... (and) hit justabout everypart of theagreement."The union-security clausewas mentionedagain,he said,when Herz straightened Gold out on hiserroneous interpretation of its meaning, but there was noextended discussion of the clause because it had alreadybeen agreed to.AlthoughQuinn had given Gold a breakdown of wageand fringe benefits costs at the previous meeting, Goldasked for it again,and Quinn gave it to him during theFebruary 23meeting,he said.Quinn testified that, on February23, Gold stated, as hehad earlier,that mechanics'wages were no problem becausehe would have to pay thearea rateanyway tocompete forlabor, but he didnot feel that helpers,learners, or traineesshould be paidthemechanics' rate.Quinn said that heassured Gold that there would be no problem about personswho were being taught thetrade by Goldand that an adden-dum to thecontract covering themwould be written. This,he said,seemed tosatisfy Gold.Quinn testified that he stillunderstood that there was agreement between the parties ona contract, and he said he so stated at the meeting of Feb-ruary 23 andsuggestedthat heprepare a contract for theexecution at the next meeting.Quinn met alone again with Herz and Gold on March9, and thistime Gold's son Peter was also present. Quinnpresented Herz a draft of a contract he had prepared basedon his understanding of what had been agreed to previously.Herz read the agreement and called Quinn's attention to aprovision concerning pay for employeeson jury duty whichhad not beenpreviouslydiscussed. Quinn agreed that it hadnot, but hadbeen copied from the Union'snew industrycontract.He indicated willingness to discuss the matter ifthere were a problem, but Herz said there was none.Herz then said there were problems, however, in regardto wages and unionsecurity,and Quinn,addressing himselftoGold,complained that he thought that the parties hadreached a complete agreementand that Goldwas reneging,but he said Gold replied that he hadnot agreed to anything.Quinn also stated that Gold wanted to adjourn the meetingimmediately,claiming thathe was busy,he was ill, and hehad to go toCalifornia.There was some brief additionaldiscussion,however,for Quinn recalled that Gold also saidthe Union'swage proposal was out of line and that PeterGold commented that the economicsof the industry wouldnot justifythe wages demanded. He also remembered Goldinsisting on an open shop and his replying that this subjecthad been resolved by agreement on a 90-day provision, buthe said Goldagain statedthat the Companyhad agreed tonothing.Quinn askedGold whetherhe had a counterpropo-sal, but Goldreplied thattherehad to be an open shop and 480DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the Union could not tell him which employees had tojoin the Union. Gold again maintained that he was ill andhad to leave. Herz asked Quinn to seek a postponement ofthe hearing on the Union's charges in the instant case, butQuinn refused, but he did agree to meet again with theRespondent after the hearing. The parties have met again,but apparently they have not resolved their differences.Herz disagreed in some respects with Quinn's versionof what had occurred at the bargainingsessionsin Februaryand March 1972. In regard to union security, he said therewas a dispute about it as well as about who was part of thebargaining unit at the February 10 meeting and that Quinnfinally conceded that Peter Gold was excluded from the unitas an office employee. After touching on the wage issue, theparties came back to union security, and Herz said that he,acting as a kind of "arbitrator," without resolving the unitinclusionproblem, suggested that employees be allowed 90days to join the Union, instead of the customary 30, toconform with the probationary period for new employees.This proposal was "something that came off the top of (his)head," he said, and neither he nor his client had given it anythought.? Herz testified that Quinn did not accept his pro-posal but told him that he would have to consult Weiss first,and that he then told Quinn that Gold would have to studyitalso.He also testified that Quinn advised him at thebeginning of thenext meetingthatWeiss had approvedacceptance of Hera' proposal and that he informed Quinnthat Gold still had the suggestion under consideration.Herz' testimony about the rest of the February 10 meet-ing and the entire February 23 and March 9 meetings is verybrief.He said there was a serious problem of wages onFebruary 10, because the Union was demanding the samescale for all employees even though some of them wereearning lessthan half as much as what the Union was ask-ing.At the February 23meeting,the wage problem stillexisted, he said, because the Union was demanding moremoney than it had before, and so the meeting adjournedwith Gold promising to take the matter up with his ac-countant for study. Hen said, when the parties met on March9, Gold stated that he could not pay the wages the Union wasasking and still stay in business, and although the parties triedto "go a little further that night," Gold complained of being ill,and they adjourned.I find in Quinn's version of the February and March1972 bargaining a more complete, accurate, realistic, andreliable account of what transpired in regard to the impor-tant issuesinvolved and of what the parties understood washappening.8Hen did not refer to matters which Quinn emphasizedand he was inclined to draw general conclusions instead ofrelating specificcommentsor discussions. Although, forexample, Quinn testified without contradiction that theUnion's total economic package was twice broken down forGold's benefit and that Gold commented that the figure didnot frighten him because he could live with it, Hen merely7 I struck this testimony on General Counsel'smotion,but I was in errorfor it bears on the question of Respondent's good faith in making thepropos-al and withdrawing it later.8Gold,who attended all meetings,did not testify,and neitherdid Peter,who attended only the last.Union Attorney Ashe,who was present at theFebruary 10meeting,also did nottestify.stated that there was a serious wage problem dividing theparties based on the variety of wage rates Respondent wasthen paying its employees, and he did not deny that Quinnassured Gold that the Union would agree to a special ratefor learners. Quinn's account is more thorough and com-plete in other respects. Herz agreed that the parties were inaccord on certain matters, but he did not deny Quinn'stestimony that Gold claimed at the March 9 meeting thathe had never agreed to anything.Quinn's description of Gold's emotional termination ofthe March 9 meeting for claimed personal reasons is morerealistic than Herz' terse statement that Gold was ill, and itis given support by the fact that Gold had reacted similarlyin an earlier meeting.9 Herz was not as accurate as Quinnwith respect to the Union's new wage demand based on itsnew industry contract. He was made aware of this on Feb-ruary 10, not February 23, as he testified, and this is notinsignificant, because if Gold knew the amount of the totalpackage demanded as early as February 10, his failure toobject of it then and his meeting again without protest onFebruary 23 is consistent with Quinn's testimony that basicagreement on wages and fringe benefits had been signaledby Gold and makes his sudden reversal of position in thisarea on March 9 more indicative of an intention to frustrateagreement.I also consider Quinn's account of how agreement onthe principle of union security was arrivedat as more real-istic and accurate than Herz'. Quinn's testimony that Goldwas silent when Herz proposed a 90-day union-securityclause is undeniedas is his statementthat, afteragreementwas reached, Gold misunderstood the full meaning of theclause and had to be straightened out by his attorney. Allthis strongly suggests that Herz had authority to make abinding agreement in that area and that the idea did notcome off "the top of his head," as he stated, and that Goldwas not "studying" the question, but had accepted unionsecurity in principle.I credit Quinn's more detailed version of the February10 and 23 and March 9 meetings, therefore, rather thanHerz' abbreviated account, and I find that Respondent of-fered a 90-day union-security clause, which the Union ac-cepted on February 10, the day it was made; that the partieswere also in fundamental agreement on wages and fringebenefits by February 23; that, on March 9 Gold revoked hisassent to the principle of union security and his tacit agree-ment on wages, and then radically altered his position oneconomics by claiming inability to afford the Union's de-mands, giving no indication of what Respondent might con-sider, and refused without justification to discuss the matterfurther.C. Analysis, Additional Findings and ConclusionsI cannot find as the complaint alleges, that at the July 13and August 4,197 1, meetings, Respondent negotiated in badfaith with no intention of reaching an agreement with theUnion. On July 13, the parties met for 1 hour and admittedly9 On August 4,1971, after insisting on an open shop,Gold stated that someof his employees were no-good"sons of bitches,"dead wood,and not worth2 cents. He also had sharp words for his attorney before he and Weiss becameexcited and loud as the meeting disintegrated. NASSAU GLASS CORPORATION481agreed on a number of important items. In addition the Re-spondent indicated an open mind on economic matters, forGold said he "could live with" the Union's proposal. It is true,however, that at bothmeetingsthe Respondent took the posi-tion that an open shop was a "must" and that it would notdiscuss anything else until the Union agreed to it, and it is onthis evidence that General Counsel bases his case, arguing thata predetermined position to reject union security in an abso-lute sense makes further discussion sterile and thereby frus-trates the bargaining process.Respondent was required to bargain with an openmind about union security as it was about wages, hours, orother conditions of employment, but it is impossible to as-sess the degree of Respondent's adamance on that issue inthese first two meetings because the Union was just as un-yielding as Respondent and would not discuss, let aloneagree to, exempting anyone from the coverage of its union-security proposal, even though the Board had found thatGold's sons were not in the bargaining unit. This is clearfrom Weiss' frank and revealing testimony set out above.Briefly, he said that he insisted that anyone who had partici-pated in the election, including Gold's sons and two otheremployees whose ballots had been challenged by the Unionand whose eligibility was never resolved, must join the Un-ion, and he conceded that when Herz attempted to explorethe matter, he would not discuss any exceptions, would notagree to any contract that did not provide for union securi-ty, and "walked out" of the August 4 meeting on that issue.On February 10 or 23, 1972, afterbargaining com-menced again, the Union dropped its demand that PeterGold, son of the owner and an office employee, be coveredby theunion-securityclause,but questions with respect tothe coverage of other employees were not fully resolved,although Herz said the Respondent had an open mind inthat regard. If the Union had indicated this much flexibilityin the first two meetings, the course of bargaining mighthave taken a different direction. This is, of course, specula-tive at this juncture, but the Union's early refusal to exploreany kind of a compromise solution precludes a fair andreliable evaluation of the state of Respondent's mind onJuly 13 and August 4, 1971. I find, therefore, that Respon-dent did not refuse to bargain on those dates in violation ofSection 8(aX5) of the Act.Respondent's actions in the February and March 1972meetings are more revealingof its trueintentions;however,on the facts as I have found them, the Union was led tobelieve, and did in fact believe, that final agreement wasimminent at the end of the February 23 meeting. Quinn'stestimony that he told the Respondent's representatives atthat time that he would prepare a contract for execution atthe next meeting is undenied,and it does not appear thatanyone warned him at the time that he was overly opti-mistic.Any experienced observer or practitioner in this fieldknows that the atmosphere necessary for effective andpeaceful negotiations can be easily destroyed or polluted byreneging on or even raising issues which have already beenlaid to rest.This unfortunate result may sometimes be at-tributed to ineptness, but I am convinced on this record thatRespondent's radical and unexplained shift in position onMarch 9, as I have found it above, was more than maladroitand was,in fact,designed to stall or block agreement. Addi-tional support for this conclusion is found in Respondent'sother unfair labor practices found in this case and in Case29-CA-2050.Respondent opposed the unionization of itsemployees,and it coerced,restrained,and discriminatedagainst them in connection with both the 1970 and 1971elections.When the returns of the last election indicatedthat a certification of the Union might result,as it ultimatelydid, Respondent engaged in a variety of petty and seriousreprisals against those who had selected the Union to repre-sent them.Gold was reluctantly drawn to the bargainingtable by his attorney,and even though I have found that theUnion's stand on union security at the first two meetingsprecludes a finding that Respondent had no intention ofbargaining in good faith on that issue at that time,Gold'sbreaking off of negotiations on specious grounds on March9 was very much like his emotional outbursts on August 4,1971, and this shows his continued opposition to collectivebargaining and reveals that his withdrawal of concessionspreviously made was part of a plan to frustrate agreement.I find and conclude that Respondent negotiated withthe Union in bad faith on February 10 and 23 and March9, 1972,in violation of Section 8(a)(5) and(1) of the Act.IIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent set forthin sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong theseveral Statesand tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning ofthe Act.2.The Unionisa labor organization within themeaning ofthe Act.3.By promising employee Heard benefits in order toinduce him to refrain from supporting the Union, and bythreatening Heard and employee Austin with discharge,Respondent violated Section 8(a)(1) of the Act.4. By assigning employees to more arduous and lessagreeable tasks because they had engaged in union activities,Respondent violated Section 8(a)(1) and(3) of the Act.5. By providing employees Heard,Linder, Leary, Aus-tin, and Dunne with less employment and overtime thanthey normally would have received,Respondent violatedSection 8(a)(1) and(3) of the Act.6. By requiring employees to return work uniforms pre-viously furnished them without charge and by requiring 482DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees to purchase tools which Respondent had previ-ously furnished them without charge, Respondent violatedSection 8(a)(1) and(3) of the Act.7. By requiring employees to submit timecards for eachjob performed, upon pain ofdismissal, and, contrary to pastpractice, by sending an employee home for the day becausehe had reported a few minutes late, Respondent violatedSection 8(a)(1) and(3) of the Act.8. By coercively interrogating employees about filing ofcharges with the Board and about cooperating in the investi-gation of the charges, Respondent violated Section 8(a)(1)of the Act.9. The Union is the statutory representative of employ-ees inthe unit found appropriate.10. By refusing to bargain in good faith with the Unionon February 10 and 23 and March 9, 1972, Respondentengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and(5) of the Act.11. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.12.Respondent did not threaten its employees withlayoffs in violation of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended.10ORDERsuch understanding in a signed agreement.(c) Post at its Hempstead, New York, place ofbusiness,copies of the attached notice marked "Appendix."11 Copiesof said notice, on forms provided by the Regional Directorfor Region 29, shall, after being duly signed by Respondent,be posted immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspic-uous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken to,insure that said notices are not altered, defaced, or coveredby any othermaterial.(d) Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.1210 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes.In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board.",Z In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 29, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "Respondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees about filingcharges with the Board or about other union activities theymay engage in.(b) Promising employees benefits in order to causethem to refrain from engaging in union activities.(c)Discriminatorily reducing employee hours orovertime, requiring employees to pay for uniforms or fortheir tools, assigning employees to less agreeable or morearduous task, changing timecard requirements, sending em-ployees home because they report late, threatening employ-eeswith discharge, or otherwise harassing employeesbecause they have engaged in union activities.(d) Refusing to bargain in good faith with the Unionas the exclusive representative of employees in the appropri-ate unit.(e) In any othermanner interferingwith, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative actions which I findwill effectuate the policies of the Act:(a)Make whole James Heard, Philip Linder, KirkLeary, Michael Austin, and Steven Dunne for the amountof wages they lost by reason of Respondent's discriminatoryreduction of hours and overtime on April 8, 1972, withinterest as provided inIsisPlumbing & Heating Co.,138NLRB 716.(b) Upon request, bargain collectively with the Unionas the exclusive representative of the employees in the unitfound appropriate, if an understanding is reached, embodyAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectively regard-ing wages, hours of work, and other terms and condi-tions of employment with Glass Warehouse Workersand Paint Handlers Union, Local206, InternationalBrotherhood of Painters and Allied Trades, AFL-CIO,as the exclusive bargaining representative of our em-ployees in the following unit:All glasscutters, glass installers, window repairmen,door, mirror and screen hangers, painters, drivers,helpers,maintenance employees, and shipping andreceiving employees employed by the Company at389 Peninsula Boulevard, Hempstead, New York,excluding office clerical employees, professional em-ployees, guards and supervisors as defined in theAct.WE WILL, upon request, bargain collectively withsaid Union as exclusive representative of said employ-ees and, if an agreement is reached, embody it in asigned contract.WE WILL NOT coercively interrogate our employeesabout their union activities, threaten them with dis-charge, or promise them benefits in order to get themto give up the Union. NASSAU GLASS CORPORATIONWE WILL NOT discriminate against our employeesbecause of their umon activities by cutting their hoursor overtime, assigning them to more difficult tasks,taking away their free uniforms and tools, installingnew time reporting systems, sending them home fromwork because they report late, or otherwise engaging inreprisals against them.WE WILL make whole James Heard, Philip Linder,Kirk Leary, Michael Austin, and Steven Dunne for thewages they lost when we reduced their hours andovertime.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of therights guaranteed them by the National Labor Rela-tions Act.DatedBy483NASSAU GLASS CORPORAnoN(Employer)(Representative),(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 16 Court Street, Fourth Floor,Brooklyn, New York 11241, Telephone 212-596-3535.